 330 NLRB No. 481NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Francis Building Corporation, Francis BrothersSewer and Drainage, Inc., and Island Bay De-velopment Corp. and Diego Matos. Case 29ŒCAŒ20480December 20, 1999SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENOn January 29, 1999,1 the National Labor RelationsBoard issued a Decision and Order, 327 NLRB No. 89,finding that the Respondent violated Section 8(a)(1) of
the Act and directing that the Respondent, inter alia, of-fer immediate and full reinstatement to Diego Matos andmake him whole, with interest, for any loss of earnings
and other benefits resulting from the Respondent™s un-lawful discrimination.  By stipulation dated July 15, theRespondent waived its right under Section 10(e) and (f)
of the Act to file a petition for review of the Board™s de-cision.On August 25, the Acting Regional Director for Re-gion 29 issued a compliance specification and notice ofhearing, which was duly served on the Respondent. The
compliance specification alleged, inter alia, the compen-satory amounts and contributions owed by the Respon-dent, pursuant to the Board™s decision, to Matos and tovarious benefit funds, and the wage and hour derivation
of those amounts. On September 22, counsel for the
General Counsel sent written notice to the Respondent
that an answer had not been timely filed and that the
General Counsel would file a Motion for Summary
Judgment unless an answer was filed by October 1.On September 28, the Respondent filed an answer inwhich it summarily denied the allegations in the compli-ance specification and raised four affirmative defenses.The first affirmative defense denied the Board™s jurisdic-tion over Francis Brothers Sewer and Drainage, Inc. andIsland Bay Development Corp. The second affirmative
defense alleged that Matos had received ﬁfunds from
other sources which should be considered in reduction
and mitigation of any damages awarded.ﬂ The third af-firmative defense alleged that ﬁthe hours indicated arenot reflective of the actual hours of work availableﬂ for
Matos. The fourth affirmative defense alleged that theﬁnumber of hours of workﬂ available for Matos, ﬁuponconsideration of his overall lack of skill and the needs of
the project must be considered in diminution of the sums
sought herein.ﬂOn October 7, the Regional Director issued an orderrescheduling the hearing on this matter from October 20to January 12, 2000. On October 25, the General Counsel                                                       1 All dates herein are in 1999 unless otherwise noted.filed the instant Motion for Partial Summary Judgment,seeking summary judgment on all the allegations in the
compliance specification, except those pertaining to the
Respondent™s second affirmative defense, which ad-dresses interim earnings received by Matos during thebackpay period.On October 27, the Board issued an order and notice toshow cause, transferring the proceeding to the Board andpostponing indefinitely the hearing scheduled for January
12, 2000. The Respondent filed an ﬁaffidavit in opposi-tion,ﬂ signed by its counsel.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Partial Summary JudgmentBoard Rule 102.56(b) states that with respect to ﬁallmatters within the knowledge of the respondentﬂ con-cerning ﬁfactors entering into the computation of grossbackpay, a general denial [to a compliance specification]shall not suffice.ﬂ The rule continues:As to such matters, if the respondent disputes either theaccuracy of the figures in the specification or thepremises on which they are based, the answer shall
specifically state the basis for such disagreement, set-ting forth in detail the respondent™s position as to theapplicable premises and furnishing the appropriatesupporting figures.Under Rule 102.56(c), to the extent that a respondent™s an-swer fails to comply with the specificity requirements ofRule 102.56(b), ﬁsuch allegation shall be deemed to be ad-mitted to be true, and may be so found by the Board withoutthe taking of evidence supporting such allegation, and the
respondent shall be precluded from introducing any evi-dence controverting the allegation.ﬂThe Respondent™s answer contains no ﬁsupporting fig-uresﬂ or specific statement of ﬁthe basis for its disagree-mentﬂ with respect to the accuracy of the General Coun-sel™s premises and figures pertaining to the backpay pe-riod, wage and contribution rates, hours worked, or thecomputation of gross backpay. All such information is
within the knowledge and possession of the Respondent.
The General Counsel is accordingly entitled to summary
judgment on these matters under Board Rule 102.56 (b)
and (c).  Emsing™s Supermarket, 299 NLRB 569, 570Œ572 (1990).With respect to the single employer issue raised in theRespondent™s first affirmative defense, the judge in theunderlying decision and, by adoption, the Board, specifi-cally found that Francis Building Corporation, FrancisBrothers Sewer and Drainage, Inc., and Island Bay De-velopment Corp. were a single employer. The Respon-dent by stipulation waived its right under Section 10(e)and (f) to contest either the propriety of the Board™s Or-der or the findings of fact and conclusions of law under-lying that order.  The Board™s ruling on this issue is ac- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2cordingly final and not subject to relitigation in a com-pliance proceeding.  Thalbo Corp., 323 NLRB 630, 634(1997), enfd. 171 F.3d 102 (2d Cir. 1999).ORDERIt is ordered that the General Counsel™s Motion forPartial Summary Judgment is granted with respect to allallegations in the compliance specification, except thoseconcerning the amount of interim earnings received by
Matos during the backpay period and the required offset
of such earnings.IT IS FURTHER ORDERED that this proceeding is re-manded to the Regional Director for Region 29 for thepurpose of issuing a notice of hearing and scheduling the
hearing before an administrative law judge, which shall
be limited to taking evidence concerning the interim
earnings received by Matos during the backpay period.IT IS FURTHER ORDERED that the administrative lawjudge shall prepare and serve on the parties a supple-mental decision containing findings of fact, conclusionsof law, and recommendations based on all the record
evidence. Following service of the administrative law
judge™s decision on the parties, the provisions of Section
102.46 to 102.51 of the Board™s Rules shall be applica-ble.   Dated, Washington, D.C.  December 20, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
Peter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD